         Case 1:19-cr-00366-LGS Document 201 Filed 06/08/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       June 8, 2021


BY ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Stephen M. Calk, S1 19 Cr. 366 (LGS)

Dear Judge Schofield:

        The Government respectfully writes, on behalf of the parties, in advance of the final pretrial
conference scheduled for June 10, 2021 to provide an update to the Court on the parties’ February
10, 2021 joint letter (Dkt. 167) regarding limiting instructions and scope limitations on the
testimony of Government witnesses Joseph Belanger and Blake Paulson. As the Government does
not intend to call Belanger in its case in chief, the parties believe that certain disputes in the joint
letter need not be resolved by the Court.

        The Government has advised the defense that it does not intend to call Belanger in its case-
in-chief, but might call him in a rebuttal case if the defense expert Dr. Andrew Carron testified. 1
The defense has advised that it does not intend to call Carron other than to rebut Belanger or similar
testimony concerning after-the-fact analysis of the loans by an outside party, and thus, given the
Government’s intentions, does not intend to call Carron.

        Accordingly, the parties believe that neither Belanger not Carron will testify absent
unforeseen developments, and thus that the Court need not decide any issues regarding limitations
on the scope of Belanger’s testimony, or regarding limiting instructions as to Belanger’s testimony.



1
   While the Government intends to present documentary evidence and percipient witness
testimony bearing on the quality of the loans to Paul Manafort, it does not intend to introduce in
its case-in-chief the testimony of any after-the-fact analysis, such as that of Belanger or that
contained in the precluded testimony of Catherine Aguirre, of the quality of the loans. Should
developments at trial cause this to change, the Government respectfully submits that any disputes
over scope and limiting instructions can be decided at that time.
         Case 1:19-cr-00366-LGS Document 201 Filed 06/08/21 Page 2 of 2

                                                                                        Page 2


       As the Government still intends to call Paulson, the parties respectfully submit that the
disputes outlined in the February 10 letter regarding limitations on the scope of Paulson’s
testimony, and limiting instructions regarding his testimony, remain outstanding.


                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney

                                        by: /s/ Paul M. Monteleoni
                                            Paul M. Monteleoni
                                            Hagan C. Scotten
                                            Alexandra N. Rothman
                                            Assistant United States Attorneys
                                            (212) 637-2219/2410/2580

cc: Counsel of Record (via ECF)
